Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/2020.
Applicant’s election without traverse of claims 1-17 in the reply filed on 12/3/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak et al. (US 20150364534 A1; hereinafter Nowak). 
Regarding Claim 1, Nowak (Fig.3A; [0073]-[0076]) discloses a structure, comprising: 

    PNG
    media_image1.png
    457
    392
    media_image1.png
    Greyscale

Nowak Figure 3A
a plurality of adjacent gate structures (340, 345 a-c);
a bridged gate structure (346, 340, 345a-c; [0075]) composed of a plurality of the adjacent gate structures (340, 345 a-c); 
source and drain regions (310, 320 a-c; [0055]) adjacent to the bridged gate structure (346, 340, 345a-c) and comprising source and drain metallization features ([0064]); and
contacts (142, 242, 342; [0130]) to the bridged gate structure (346) and the source and drain metallization features (source and drain contacts 310, 320a-c).  
Regarding Claim 2, The structure of claim 1, Nowak (Fig.3A) discloses wherein the bridged gate structure (346) includes a gate connection (construed from  gates connect to the horizontal bridged gate line).  
Regarding Claim 3, The structure of claim 2, Nowak (Fig.3A) discloses wherein the contact to the bridged gate structure (346) is positioned within the gate connection 
Regarding Claim 5, The structure of claim 1, Nowak (Fig.3A; [0055]) discloses wherein the plurality of adjacent gate structures are finFET gate structures.
Regarding Claim 6, The structure of claim 5, Nowak (Fig.3A; [0055]) discloses wherein the source and drain metallization features (contact of 310 and 320a-c; [0064]) extend across fin structures of the finFET gate structures (340, 345a-c).
Regarding Claim 7, The structure of claim 1, Nowak (Fig.3A; [0077]) discloses wherein the contact to the bridged gate structure (body contact) is formed on the plurality of adjacent gate structures (340, 345A-C) and the bridged gate structure (346).  
Regarding Claim 8, The structure of claim 1, Nowak (Fig.3A; [0077]) discloses wherein the bridged gate structure (346) comprises a bridge between two adjacent gate structures, comprised of a conductive gate material ([0075]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nowak in view of Vedula et al. (US 20190109570 A1; Hereinafter Vedula).

Regarding Claim 4, The structure of claim 3, Nowak does not expressly disclose the shape of the bridged gate structure to be an H-shape.
Vedula ([0050, 0052]) discloses wherein the bridged gate structure is an H-shape.  
It would have been obvious in the art before the filling of the application to have a bridge gate structure in any desired shape like H-shape as taught by Vedula since this configuration provides shorter connection path.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak in view of Wei et al. (US 20140038402 A1, hereinafter Wei).
Regarding Claim 9, Nowak (Fig.3A) discloses a structure, comprising: 
a plurality of gate structures (340, 345 a-c) comprising source/drain regions (310, 320 a-c; [0055]), gate materials (142, 242, 342; [0075]), 
a bridge structure (346) spanning between two or more gate structures of the plurality of gate structures; 
a plurality of source and drain metallization (contact of 310, 320 a-c) features in electrical contact with the source/drain regions ([0064]); and 
a contact on the bridge structure (body contact; [0078]).  
Nowak is silent about having sidewall spacers and a capping material on the gate materials.
Wei (fig.6, [0023]) discloses Finfet Structure with gate structures (240) having spacers (245 to the sides) and a capping material (top 245 material) on the gate materials (240). Wei further discloses bridge structure further comprises a gate dielectric ([0017]), a workfunction metal and a gate metal ([0019]-[0021]).  

Regarding Claim 10. Nowak in view of Wei as discussed in claim 9. Nowak (Fig.3A) discloses wherein the bridge structure (364) provides electrical contact between gate material of the two or more gate structures (340, 345 a-c).  
Regarding Claim 11. Nowak in view of Wei as discussed in claim 9, Wei (fig.6) discloses wherein the bridge structure comprises a gate dielectric ([0017]), a workfunction metal and a gate metal (Wei [0019]-[0021]).  
Regarding Claim 12. Nowak in view of Wei as discussed in claim 9, Nowak discloses wherein the contact ([0078]) is directly on the gate material.  
Regarding Claim 13 Nowak in view of Wei as discussed in claim 9, Nowak ([0078]) discloses wherein the source and drain metallization features (source and drain; [055]) extend alongside the contact (body contact).  
Regarding Claim 14, Nowak in view of Wei as discussed in claim 9, Nowak (Fig.3A; [0055]) discloses wherein the plurality of gate structures are finFET gate structures.
 	Regarding Claim 15, Nowak in view of Wei as discussed in claim 14, Nowak (Fig.3A) discloses wherein the source and drain metallization features (contacts of 310, 345a-c) extend to opposing fins of the finFET gate structures (340, 345a-c).  
Regarding Claim 16, Nowak in view of Wei as discussed in claim 15, Nowak (Fig.3A; [0078]) discloses further comprising contacts to the source and drain metallization features which extend to opposing fins.  
Regarding Claim 17, Nowak in view of Wei as discussed in claim 16, Wei (Fig.6; [0017] See claim 9 combination of Wei with Nowak) discloses wherein a fill material of the source and drain metallization features is below the contact.3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
March 25, 2021